Citation Nr: 1826739	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for loss of taste, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for loss of smell, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a skin disorder, claimed as acne, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for gout, to include as secondary to a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for a vestibular disorder, to include vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1987 to February 1988, February 1993 to April 1994, and November 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board notes that in January 2011 telephone conversation, the Veteran requested to file certain service connection claims.  In a subsequent report of general information, the RO documented the Veteran's claims as: "tramatic [sic] brain injury and vseieular [sic] pathology as a comovidity [sic] from blast exposure."  Moreover, in August 2012, the Veteran clarified/filed an additional claim for vertigo.  In a June 2013 rating decision, the RO denied the Veteran's claim for vertigo and a "vesicular" condition.  However, while the Veteran filed a notice of disagreement for the "vesicular" condition, it is clear based upon the evidence of record that the Veteran's intent was to appeal the vertigo denial as a "vestibular" condition - especially in light of the fact that there is no evidence that the Veteran submitted a claim for a "vesicular" condition, and the Veteran's August 2014 substantive appeal stated that he was appealing the "vesicular" denial because his condition was "stated on record from a VA ear exam, trauma to ear."  Therefore, as reflected in the title page, the Board finds that it was the Veteran's intention to appeal the denial of service connection for a vertigo/vestibular condition.  

The Board notes that the Veteran requested a Board hearing in his substantive appeal.  However, in a September 2016 correspondence, the Veteran withdrew his request for a hearing.  

A March 2010 report of general information reflects the Veteran's request for hardship status due to financial hardship, which the Board has construed as a motion to advance his case on the docket based on financial hardship.  Under 38 C.F.R. § 20.900(c) (2017), a case may be advanced on the Board's docket for several reasons, to include due to financial hardship.  38 U.S.C. § 7107(a)(2) (2012).  However, the Veteran has not submitted any supporting documentation evidencing a financial hardship and the record does not demonstrates that the Veteran is experiencing a financial hardship under 38 C.F.R. § 20.900(c).  Moreover, the Veteran is not 75 years of age.  As such, the Board denies the motion to advance on the docket.

The issues of entitlement to service connection for hypertension, a skin disorder, sleep apnea, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's vestibular disorder is related to active duty service.  

2.  The Veteran's loss of taste was not caused by or related to active duty service, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  The Veteran's loss of smell was not caused by or related to active duty service, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Throughout the period on appeal, the Veteran does not have a diagnosis of gout, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a vestibular disorder, to include vertigo, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

2.  The criteria for entitlement to service connection for loss of taste, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.317 (2017).

3.  The criteria for entitlement to service connection for loss of smell, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.317 (2017).

4.  The criteria for entitlement to service connection for gout, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his vestibular disorder, gout, and loss of taste and smell are related to active service, to include as secondary to a service-connected disorder or a qualifying chronic disability under 38 C.F.R. § 3.317.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including certain organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Further, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2017).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Vestibular Disorder

Based on the evidence of record, the Board determines that service connection is warranted for the Veteran's vestibular disorder which is related to active service, to include his service-connected traumatic brain injury (TBI).  Here, the post-service evidence reflects that he had symptoms of a vestibular disorder since service.  Specifically, the August 2005 VA examiner reported that the Veteran had 3 episodes of vertigo since active service.  Further, the Veteran was diagnosed with a vestibular disorder, characterized as benign paroxysmal positional vertigo, in October 2005.  In June 2010 and September 2012, the VA examiners determined that the Veteran had a history of in-service ear and head trauma.  Moreover, the Veteran's July 2011 treating medical provider indicated a relationship between the Veteran's vestibular disorder and his "head injuries involving concussive syndromes."  As such, the Board determines that the evidence is at least in equipoise that the Veteran's vestibular disorder, including vertigo, is related to active service.  

The Board notes that the evidence includes negative opinions by a September 2012 VA examiner - specifically, that the Veteran is not currently experiencing vertigo and therefore it is not related to service.  However, the examiner failed to discuss or address whether or not the Veteran's October 2005 diagnosis of vertigo and complaints of vertigo during the period on appeal were related to service.  Moreover, the examiner failed to address or discuss the Veteran's subjective reports of symptoms related to vertigo during his examination, including that he experiences dizziness and vertigo monthly.  As a result, the opinions from the examiner are less probative.  

Therefore, in resolving all doubt in the Veteran's favor, the weight of the medical evidence is at least in equipoise that the Veteran has a vestibular disorder that is related to active duty.  As such, service-connection for a vestibular disorder is warranted.

Loss of Taste/Smell and Gout

In this case, the Board determines that service connection is not warranted for gout and loss of taste and smell.  

As a preliminary matter, the Board notes that during the course of the appeal, the Veteran has asserted that he has "Gulf-war syndrome."  However, the Board determines that service connection on a presumptive basis for a qualifying disorder under 38 C.F.R. § 3.317 for the symptoms related to the Veteran's gout and loss of taste/smell is not for application.  First, the Veteran has been granted service connection for gastrointestinal, psychiatric, foot, elbow, shoulder and knee disorders which appears to be the main basis of his asserted Gulf-war syndrome claim.  Secondly, the Board does not consider the Veteran's complaints and disorders on appeal to collectively (or individually) represent an undiagnosed illness.  Specifically, the September 2012 VA examiner opined that the Veteran's right foot symptoms (claimed as related to gout) were all due to diagnosed conditions, including right foot plantar fasciitis and metatarsalgia - for which the Veteran is already being compensated.  Moreover, with respect to the Veteran's loss of taste and smell, these disorders are related to a clear etiology as discussed below.  Therefore, the Board determines that the Veteran's symptoms related to gout and loss of taste/smell are not due to an "undiagnosed," "unexplainable," and/or considered to be a separate "chronic multisymptom illness" for which service connected can be granted on a presumptive basis under 38 C.F.R. § 3.317.  

Next, the Board finds that after a thorough reading of the evidence of record, the evidence does not reflect a current diagnosis related to gout at any time during the period on appeal.  Specifically, the September 2012 VA examiner did not find any evidence of gout based upon the examination and laboratory findings.  Similarly, a December 2013 medical Board addendum opinion did not reveal any evidence of gout.  Moreover, the Veteran's VA and private treatment records do not reflect a diagnosis of gout.  The Board acknowledges the Veteran's assertions and belief that his service treatment records reflect a diagnosis of gout, however, the Board observes that his treatment records only list gout as a differential diagnosis.  As such, the preponderance of the evidence is against a finding that the Veteran has gout at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, the Board notes that to the extent that the Veteran had pain in his right foot that he attributes to gout, he is already service-connected, and receiving two separate ratings for right foot plantar fasciitis and right foot metatarsalgia.  As such, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. 

Next, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or a diagnosis related to loss of taste and smell.  Further, the post-service medical evidence indicates that the first evidence of any decrease in the loss of taste and smell was in December 2009.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for other organic diseases of the nervous system is not warranted because these disorders did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements from the Veteran and his family regarding his history of loss of taste and smell since service.  In this regard, while the Veteran and his family are not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sufficient to establish continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Next, the Board notes that the Veteran previously filed claims for VA benefits, including in 2005 (after his asserted onset of his loss of taste and smell), prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out claims for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty. 

In a September 2012 VA examination, the examiner opined that the Veteran's loss of taste and smell was not related to active service, to include his traumatic brain injury.  In support, he noted that there were no complaints of loss of taste or smell during service, and that his complaints are very recent.  Further, the examiner determined that the Veteran did not have a neurological disorder which caused the complete loss of taste and smell.  Instead, based upon the medical literature and the results of the examination, he found that the Veteran's decrease in taste and smell was related to cigarette smoking as "hot fumes of cigarette smoke is toxic to the senses."

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his loss of taste and smell to active service.  

As part of this claim, the Board recognizes the statements from the Veteran and his family regarding the Veteran's history of loss of taste and smell, as well as the relationship between his disorders and active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, although the Veteran and his family are competent to report certain symptoms, they are not competent to provide testimony regarding a diagnosis and/or etiology of loss of taste/smell or gout.  See Jandreau, 492 F.3d at 1377, n.4.  Because they are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for gout and loss of taste and smell, and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both him and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for vestibular disorder, to include vertigo, is granted.   

Service connection for loss of taste, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for loss of smell, to include as secondary to a service-connected disability or a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for gout, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  


REMAND

The Veteran asserts that his hypertension, skin disorder, sleep apnea, and erectile dysfunction are related to service and/or his service-connected disabilities.

The Board notes that the Veteran was provided with a VA examination in September 2012 for these disorders.  In this case, the examiner determined that the Veteran had a skin disorder, diagnosed as folliculitis, and erectile dysfunction that was related to hypogonadism.  Nevertheless, the examiner did not provide an etiological opinion regarding the Veteran's skin disorder or erectile dysfunction as due to hypogonadism.  As such, these opinions are inadequate and a new addendum opinion is necessary to determine if the Veteran's skin disorder and erectile dysfunction are related to service, to include as secondary to a service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, with respect to sleep apnea and hypertension, the September 2012 VA examiner did not find evidence of either disorder.  However, the Veteran's treatment records including from November 2013 and February 2014 reflect that the Veteran has a current diagnosis of sleep apnea (that requires the use of a CPAP machine) and hypertension.  Therefore, a new addendum opinion is necessary to determine the etiology of the Veteran's sleep apnea and hypertension.  See Nieves-Rodriguez, 22 Vet. App. 29; Barr, 21 Vet. App. 303, 312.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA medical center in Seattle, Washington, or any VA facility from which the Veteran has received treatment, since June 2015.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his hypertension, erectile dysfunction, sleep apnea, and skin disorder, to include as secondary to a service-connected disorder.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner is requested to review the record and provide an opinion as to whether it is at least as likely as not that his hypertension, erectile dysfunction, sleep apnea, and skin disorder were incurred in or related to service, to include as related to as secondary to a service-connected disorder.  

The examiner should also consider the lay statements from the Veteran regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response, and then the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


